NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YUSHUN PIAO,                                    No.    16-71026

                Petitioner,                     Agency No. A098-131-038

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Yushun Piao, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Najmabadi v. Holder, 597



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Piao’s motion to reopen as

untimely, where it was filed over three years after the final removal order, see

8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within ninety days of

the final removal order), and Piao has not established materially changed country

conditions in China to qualify for an exception to the filing requirements, see

8 U.S.C. § 1229a(c)(7)(C)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th Cir.

2008) (movant must produce material evidence that conditions in country of

nationality had changed); see also Najmabadi, 597 F.3d at 987-90 (evidence must

be “qualitatively different” to warrant reopening); Rodriguez v. Garland, 990 F.3d

1205, 1207 (9th Cir. 2021) (“Without a showing that country conditions have

changed, the motion to reopen need not be granted—mere changes in a petitioner’s

personal circumstances are not sufficient.”).

      In light of this disposition, we need not reach Piao’s contentions concerning

prima facie eligibility for relief. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th

Cir. 2004) (courts and agencies are not required to decide issues unnecessary to the

results they reach).

      We do not consider the materials Piao references in her opening brief that

are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64

(9th Cir. 1996) (en banc).



                                          2                                   16-71026
The temporary stay of removal remains in place until the mandate issues.

PETITION FOR REVIEW DENIED.




                                  3                                  16-71026